DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              BROOKE ZALIS,
                                Appellant,

                                     v.

                  FLORIDA ATLANTIC UNIVERSITY,
                            Appellee.

                              No. 4D19-2270

                              [March 12, 2020]

  Appeal from the Florida Atlantic University Residency Appeals
Committee, Office of the Registrar.

  Brooke Zalis, Davie, pro se.

  Lourdes Espino Wydler and Oscar E. Marrero of Marrero & Wydler,
Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

CONNER and FORST, JJ., and GILLESPIE, KENNETH, Associate Judge, concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.